Appellee, Lillie Mae Weatherford, brought this suit against Charles Davis and Peyton J. Edwards, respectively mayor and chief of police of the city of El Paso, to recover damages for false imprisonment. The case was tried with a jury, and under the instruction of the court to return a verdict for appellee she was awarded actual damages in the sum of $250, for which amount judgment was entered. Appellee was arrested by the police of the city by direction of the mayor and chief of police, for a supposed violation of a city ordinance in handing out or distributing on the streets of the city a circular, dodger, or hand bill. The evidence discloses that the paper distributed by appellee was not a circular, dodger, or hand bill. Finding no reversible error, the case is affirmed.
 *Page 193